DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 12/23/20.


Claim Objections
4.	Claims 15-16 objected to because of the following informalities:  
	- Claim 15, line 12, “learning module, capable of” should be “learning module capable of”
	- Claim 15, line 13, “of defining” should be “capable of defining”.
	- Claim 16, line 2, “implementation or all or part” should be “implementation all or part”
Appropriate correction is required.



Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed computer-readable recording medium includes signal media within its scope. Applicant is advised that this rejection may be overcome by amending the claims to recite that the computer readable media is non-transitory.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yerli, (“Yerli”) [US-2016/0171740-A1] in view of Siddique et al., (“Siddique”) [US-2016/0210602-A1]
Regarding claim 13, Yerli discloses a real-time and collaborative unified pipeline method implemented by computer for the creation in a collaborative manner, of animation contents (¶0041, The method 100 allows typical animation 3D graphics software executed on individual client devices to be linked in real time and continuously synchronized into a real-time compositor, or a 3D scene assembler or similar application, which may be executed on a host device maintaining the central model. This allows for a concurrent collaboration between different animators or creative specialists in real time [the creation in a collaborative manner]; Fig. 4 and ¶0049-0050, “FIG. 4 shows a processing flow of a system […] A plurality of clients 402, which may be the clients 302 of FIG. 3 or the client devices 204 a-n of FIG. 2, may supply updates for an animation project [animation contents] directed at a model of an animated scene according to individual animation aspects via continuous links 404, […] An engine or processing stack 406 may be executed on a host device or server, such as the host device 202 of FIG. 2, wherein the processing stack 406 may process the updates according to individual animation aspects of the animation project”), characterized in that it comprises on the one hand steps of producing and disseminating animation contents as synthesis images intended to be implemented by a plurality of terminals in cooperation with a central server (Fig. 4 shows a processing flow of a system; “client 402” (see ¶0049) in cooporation with a central sever (“host device 202” (see ¶0041-0042, ¶0050)), and on the other hand steps of managing these animation contents, said steps being adapted to allow the central server to centralize and manage the set of data produced at the stage of the production steps; said steps of producing said real-time unified method (¶0041-0042, “The method 100 allows typical animation 3D graphics software executed on individual client devices to be linked in real time and continuously synchronized into a real-time compositor, or a 3D scene assembler or similar application, which may be executed on a host device maintaining the central model. This allows for a concurrent collaboration between different animators or creative specialists in real time […]  Each update may be directed at an animation aspect of the client devices 204 a-n, for example, client device 204 a may execute a DCC application, which may be an animator tool, client device 204 b may execute a DCC application, which may provide data for lighting simulation/animation, and client device 204 c may provide data for sound simulation/animation [animation contents] via respective real-time links 206; Fig. 4 and ¶0049-0050, FIG. 4 shows a processing flow of a system […] A plurality of clients 402, which may be the clients 302 of FIG. 3 or the client devices 204 a-n of FIG. 2, may supply updates for an animation project directed at a model of an animated scene according to individual animation aspects […] An engine or processing stack 406 may be executed on a host device or server, such as the host device 202 of FIG. 2, wherein the processing stack 406 may process the updates according to individual animation aspects of the animation project.) comprising:
a step of creating an animation content project (¶0049, A plurality of clients 402, which may be the clients 302 of FIG. 3 or the client devices 204 a-n of FIG. 2, may supply updates for an animation project directed at a model of an animated scene according to individual animation aspects);
a step of creating one or more 3D scenes and one or more 3D sequences in said project created (¶0049-0050, A plurality of clients 402, which may be the clients 302 of FIG. 3 or the client devices 204 a-n of FIG. 2, may supply updates for an animation project directed at a model of an animated scene […] process the updates according to individual animation aspects of the animation project);
a step of opening and editing at least one 3D scene (¶0044, The animation system 200 brings together preparatory 3D computer graphics software, such as 3dsMax, Maya and the like into a real-time compositor or 3D scene assembler, such as Cinebox or other similar products. This is achieved via the real-time links 206, whereby any animation data from the client devices 204 a-n may be continuously synchronized and fed into the real-time compositor or 3D scene assembler on the host device 202. This enables real-time collaboration between many different animators or specialist workers, such as artists, scene modelers, lighting and FX experts, operating respective client devices 204 a-n. This results in all animators being able to see in real time within the real-time compositor or 3D scene assembler the results of each other's concurrent activity in the animated scene or its parts, such as characters, objects and respective animations in the animated scene of the animation project);
a step of opening and editing at least one 3D sequence created to assemble said content as synthesis images (¶0044, The animation system 200 brings together preparatory 3D computer graphics software, such as 3dsMax, Maya and the like into a real-time compositor or 3D scene assembler, such as Cinebox or other similar products. This is achieved via the real-time links 206, whereby any animation data from the client devices 204 a-n may be continuously synchronized and fed into the real-time compositor or 3D scene assembler on the host device 202. […] This results in all animators being able to see in real time within the real-time compositor or 3D scene assembler the results of each other's concurrent activity in the animated scene or its parts, such as characters, objects and respective animations in the animated scene of the animation project);
steps of disseminating the animation content (¶0044, This results in all animators being able to see in real time within the real-time compositor or 3D scene assembler the results of each other's concurrent activity in the animated scene or its parts, such as characters, objects and respective animations in the animated scene of the animation project. Accordingly, a flexible and fast concurrent working methodology is provided which may deliver animations with any desired level of realism in real time);
said management steps comprising:
a step of managing a production history, adapted to provide the transmission and the recording of the result of the implementation of production steps by a terminal to the
central server (¶0018-0020, the real-time link is a dedicated connection to the respective client device configured to transmit the updates and the indications of the updated model […] provide an iterative processing of updates according to animation aspects in a plurality of iterations […] the client devices may communicate, via the real-time links, with the host device, which may execute a respective host application and the engine to maintain and update the model of the animated scene centrally; ¶0050, An engine or processing stack 406 may be executed on a host device or server, such as the host device 202 of FIG. 2, wherein the processing stack 406 may process the updates according to individual animation aspects of the animation project. The processing stack 406 may have multiple levels, each level corresponding to an individual animation aspect. The processing stack 406 may re-iterate the levels in subsequent loops 408. The individual levels of processing stack 406 may, for example, address 2D/3D objects, animation, audio, FX, sound, lighting and/or video data and/or any further animation aspect of the animation project and/or the animated scene);
a step of updating the project stored on said server depending on said results of the implementation of production steps by a terminal transmitted during the step of
managing the production history (¶0018-0020, the real-time link is a dedicated connection to the respective client device configured to transmit the updates and the indications of the updated model […] provide an iterative processing of updates according to animation aspects in a plurality of iterations […] the client devices may communicate, via the real-time links, with the host device, which may execute a respective host application and the engine to maintain and update the model of the animated scene centrally; ¶0050, An engine or processing stack 406 may be executed on a host device or server, such as the host device 202 of FIG. 2, wherein the processing stack 406 may process the updates according to individual animation aspects of the animation project. The processing stack 406 may have multiple levels, each level corresponding to an individual animation aspect. The processing stack 406 may re-iterate the levels in subsequent loops 408); 
a step of detecting conflicts  so as to detect when production steps have created, modified or deleted, directly or via another related dataanalyze the changes and provide respective update information via the real-time link […] The DCC application may also provide means for resolving local conflicts if the received indications of the updated model affect animation objects of the animated scene […] the animator may be presented with an interface indicating possible conflicts);
a step of resolving conflicts, when a conflict is detected in the previous step, capable of determining the creation(s), modification(s) or deletion(s) to apply to said at least one data for which a conflict is detected (¶0010, The animator may confirm the changes and the local DCC application may analyze the changes and provide respective update information via the real-time link […] The DCC application may also provide means for resolving local conflicts if the received indications of the updated model affect animation objects of the animated scene which the animator is currently working on at the local client device. Either the indications may override any local model in order to guarantee a consistency of the (central) model of the animated scene and the differences may be incorporated into the current work of the animator on the local copy of the model, or the animator may be presented with an interface indicating possible conflicts and providing input means reflecting various situations on how to resolve each conflict).
Yerli does not explicitly disclose a step of detecting conflicts adapted to be implemented on the server so as to detect when at least two production steps have created, modified or deleted, directly or via another related data, simultaneously at least one same data stored on the central server.
However, Siddique discloses
a step of detecting conflicts adapted to be implemented on the server so as to detect when at least two production steps have created, modified or deleted, directly or via another related data, simultaneously at least one same data stored on the central server (Siddique- ¶0126, Users also have the ability to interact with the object in 2D, 3D or higher dimensions. The salesperson and customer may interact simultaneously with the object […] Users can engage their models in these activities and participate in a game with others users; Figs. 3-4 and ¶0138-0140, server application 22 also has associated with it a data store 70 […] the data store 70 may have associated with it one or more databases; ¶0179, In the common mode, users involved in the collaborative shopping trip are simultaneously engaged in browsing products or stores on their display screens […] In the second form, all users can navigate/browse through product, store or other catalogues and virtual environments and the information/content is delivered in the sequence that it is requested (to resolve user conflicts) and the same content is displayed on all user screens simultaneously; Fig. 7B, 7D and ¶0181, The client instance then receives a response from the server. Reference is now made to FIG. 7B where an asynchronous mode of operation is shown in an exemplary embodiment. In this case, the user instance 201 makes a request to the server […] In response to the client's request, the server then sends a response to the client 201 with the requested content. If the item is tagged for sharing, the server adds it to a list of shared items for that user. Other users on the shopping trip may request to view the shared items upon which the server sends the requisite response to this request […] several clients can simultaneously make a request and simultaneously receive a response […] When a client sends a request to the server, it also monitors a channel on the server (could be a bit or a byte or any other data segment on the server in exemplary embodiment) to see if there any simultaneous requests made by other users […] If however, a simultaneous request is detected at the channel, then the client aborts its request and waits for a random amount of time before sending the request again […] the client also monitors the server's response for a possible conflict and sends the request when there are no conflicts; Fig. 36 and ¶0225, The salesperson and customer may interact simultaneously with the object 696);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Yerli to incorporate the teachings of Siddique, and apply the steps of simultaneously engaged in browsing products into step of detecting conflicts, as taught by Yerli so a step of detecting conflicts adapted to be implemented on the server so as to detect when at least two production steps have created, modified or deleted, directly or via another related data, simultaneously at least one same data stored on the central server.
Doing so would facilitate collaboration and decision making, and for emulating reality through technology in all facets of the user's life including work, business, study, research, travel, legal affairs, family life, entertainment, and shopping.




Regarding claim 14, Yerli in view of Siddique, discloses the method implemented by computer according to claim 13, and further discloses the method comprising a step of realtime synchronization of the project between the central server and said terminals so that each terminal implementing the production steps of the method receive all or part of the data of the project up to date depending on all of the modifications and creations made by the set of the terminals and of the server, said synchronization step being adapted to be implemented by the server during an operation in collaborative work mode and/or by said terminals when same are connected to the server (Yerli- ¶0041, The method 100 allows typical animation 3D graphics software executed on individual client devices to be linked in real time and continuously synchronized into a real-time compositor, or a 3D scene assembler or similar application, which may be executed on a host device maintaining the central model. This allows for a concurrent collaboration between different animators or creative specialists in real time […] The host device 202 may be connected to a plurality of client devices 204 a-n via real-time links 206. The host device 202 may be configured to continuously receive updates from the plurality of client devices 204 a-n via the real-time links 206 and may use the compositor/assembler to update the model using a processing stack based on the received updates in a plurality of iterations. The real-time links 206 may be continuous links between the client devices 204 a-n to the host device 202; ¶0044, This is achieved via the real-time links 206, whereby any animation data from the client devices 204 a-n may be continuously synchronized and fed into the real-time compositor or 3D scene assembler on the host device 202. This enables real-time collaboration between many different animators or specialist workers, such as artists, scene modelers, lighting and FX experts, operating respective client devices 204 a-n).


Regarding claim 16, Yerli in view of Siddique, discloses the method implemented by computer according to claim 13, and further discloses the method further comprising access management steps for prohibiting or permitting the implementation or all or part of the production and management steps to a terminal connected to the server (Yerli- ¶0009, the animation aspects may correspond to different types of data and/or different parts of the animated scene and/or different modalities. The animation aspects may refer to data directed at a structure or form of individual objects or a group of objects of the animated scene, changes in motion or form of parts of the animated scene, audio data, special effects or simulation of dynamics, sound animation and/or simulation, light animation and/or simulation, or individual frames or groups of video frames of a resulting animation; ¶0010, Preferably, if the animation aspects define disjunct parts of the model of the animated scene, conflicts can be further reduced or even completely avoided; ¶0044, This enables real-time collaboration between many different animators or specialist workers […] This results in all animators being able to see in real time within the real-time compositor or 3D scene assembler the results of each other's concurrent activity in the animated scene or its parts, such as characters, objects and respective animations in the animated scene of the animation project; Siddique- ¶0105, Validation procedures may be enforced by the portal server to grant appropriate permissions to external applications to connect to system 10; ¶0176, an entire 3D scene can be represented using as only as many viewpoints as the system permits, thereby allowing a more compact and responsive user experience; ¶0208, Users can add their virtual models to the environment which can be viewed by the members on the shopping trip who have the required access and permissions).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Yerli to incorporate the teachings of Siddique, and apply the steps of granting permissions into Yerli’s method for prohibiting or permitting the implementation or all or part of the production and management steps to a terminal connected to the server.
The same motivation that was utilized in the rejection of claim 13 applies equally to this claim.

Regarding claim 17, Yerli in view of Siddique, discloses the method implemented by computer according to claim 13, and further discloses wherein:
during the step of managing the history, the central server receives from at least one remote terminal a list of modifications forming a revision to be added to the production history, each revision being associated with a previous revision (Yerli- ¶0011-0012, The receiving of updates may be performed continuously and may be subdivided into predetermined periods of time, such as time slices of the same length […] The processing stack may maintain a list of animation aspects and all received updates within the predetermined period of time [a list of modifications forming a revision to be added to the production history] may be sorted according to the animation aspects in the list […] updating the model further includes determining the animation aspect of a current iteration and selecting updates [revisions] associated with the animation aspect. Each iteration of the processing stack may correspond to a level of the processing stack and may handle a single animation aspect only. For example, the processing stack may handle N animation aspects, which may be sequentially processed in iterations 0, . . . , N−1, respectively [each revision being associated with a previous revision]; ¶0018-0020, provide an iterative processing of updates according to animation aspects in a plurality of iterations; Fig. 4 shows a processing flow of a system; “client 402” (see ¶0049) in cooporation with a central sever (“host device 202” (see ¶0041-0042, ¶0050); ¶0050, An engine or processing stack 406 may be executed on a host device or server, such as the host device 202 of FIG. 2, wherein the processing stack 406 may process the updates according to individual animation aspects of the animation project. The processing stack 406 may have multiple levels, each level corresponding to an individual animation aspect. The processing stack 406 may re-iterate the levels in subsequent loops 408);
the step of detecting conflicts detecting the existence of a conflict of the revision with the production history (Yerli- ¶0010, The animator may confirm the changes and the local DCC application may analyze the changes and provide respective update information via the real-time link […] The DCC application may also provide means for resolving local conflicts if the received indications of the updated model affect animation objects of the animated scene […] the animator may be presented with an interface indicating possible conflicts) when:
- the revision to be inserted into the production history is associated with a previous revision other than the latest revision of production history (Yerli- ¶0011-0012, The receiving of updates may be performed continuously and may be subdivided into predetermined periods of time, such as time slices of the same length […] The processing stack may maintain a list of animation aspects and all received updates within the predetermined period of time [the revision to be inserted into the production history] may be sorted according to the animation aspects in the list […] updating the model further includes determining the animation aspect of a current iteration and selecting updates [revision] associated with the animation aspect. Each iteration of the processing stack may correspond to a level of the processing stack and may handle a single animation aspect only. For example, the processing stack may handle N animation aspects, which may be sequentially processed in iterations 0, . . . , N−1, respectively [a previous revision]); and
- at least one modification of said revision to be added involves, with respect to the actions of a concurrent portion of the history between the previous revision of the revision to be added and the latest revision of the production history (Yerli- ¶0011-0012, The processing stack may maintain a list of animation aspects and all received updates within the predetermined period of time may be sorted according to the animation aspects in the list […] Each iteration of the processing stack may correspond to a level of the processing stack and may handle a single animation aspect only. For example, the processing stack may handle N animation aspects, which may be sequentially processed in iterations 0, . . . , N−1, respectively [the history between the previous revision of the revision to be added and the latest revision of the production history]; ¶0044, This results in all animators being able to see in real time within the real-time compositor or 3D scene assembler the results of each other's concurrent activity in the animated scene or its parts, such as characters, objects and respective animations in the animated scene of the animation project), at least one action of a list of exclusions, comprising:
o the deletion of an object already deleted, modified, added or referenced in said concurrent portion (Yerli- ¶0015, if an animation aspect is changed, the previous animation aspect may be removed from the list of animation aspects if no further client device handles the previous animation aspect. After an update of the list of animation aspects, the processing stack may be reconfigured to iterate over items of the new list of animation aspects);
o the addition of an object that has been deleted, added or modified in said
concurrent portion;
o the modification of a property of an object that has been deleted in said concurrent portion; 
o the modification of a single property of an object that has also been modified in said concurrent portion;
o the addition of a reference to an object that has been deleted in said concurrent
portion;
o the addition of a reference to an object or a value for a property of an object that
may have a plurality of values, that has been added, deleted or changed in said
concurrent portion;
o the deletion of a reference to an object or a value of an object that may receive a
plurality of values for the same property having been added, deleted or changed
in said concurrent portion;
o the movement of a reference to an object or a value of a property that may receive a plurality of values having been added, deleted or moved in the same property
in said concurrent portion;
and when a conflict is detected (Yerli- ¶0010, The animator may confirm the changes and the local DCC application may analyze the changes and provide respective update information via the real-time link […] The DCC application may also provide means for resolving local conflicts if the received indications of the updated model affect animation objects of the animated scene […] the animator may be presented with an interface indicating possible conflicts), the step of resolving conflicts comprises:
- the removal, in said revision to be inserted, of the action or actions having generated the detection of said conflict (Yerli- ¶0010, The DCC application may also provide means for resolving local conflicts if the received indications of the updated model affect animation objects of the animated scene […] the animator may be presented with an interface indicating possible conflicts; ¶0015, if an animation aspect is changed, the previous animation aspect may be removed from the list of animation aspects if no further client device handles the previous animation aspect. After an update of the list of animation aspects, the processing stack may be reconfigured to iterate over items of the new list of animation aspects);
- the addition of said modified revision in said production history (Yerli- ¶0014, adding the animation aspect to a list of animation aspects of the animated scene if the animation aspect is not included in the list of animation aspects of the animated scene; ¶0020, provide an iterative processing of updates according to animation aspects in a plurality of iterations); and
- the transmission of the update of the production history to the remote terminals (Yerli- ¶0018-0020, the real-time link is a dedicated connection to the respective client device configured to transmit the updates and the indications of the updated model […] provide an iterative processing of updates according to animation aspects in a plurality of iterations).

Regarding claim 18, Yerli in view of Siddique, discloses the method implemented by computer according to claim 13, and further discloses the method comprising an automatic learning module adapted to optimize the sequence for loading data into the memory of said terminals in order to reproduce as sound and animated images the content of the project in real time on said terminals (Yerli- ¶0024, update the model with a processing stack based on the received updates in a plurality of iterations [sequence for loading data], each iteration using updates associated with one animation aspect […] the animation apparatus [an automatic learning module] may comprise memory, which may store instructions that, when executed by the processor, configure the processor and/or the animation apparatus to perform a method for collaborative animation; ¶0042, client device 204 a may execute a DCC application, which may be an animator tool, client device 204 b may execute a DCC application, which may provide data for lighting simulation/animation, and client device 204 c may provide data for sound simulation/animation […] The results 208 of the update may be redistributed via the real-time links 206 back to the client devices 204 a-n. Hence, DCC applications may be specific to individual computer graphics content and may include, for example, camera data, animation data, lighting data, sound data, and others), depending on the data of the project creation history (Yerli- ¶0018-0020, the real-time link is a dedicated connection to the respective client device configured to transmit the updates and the indications of the updated model […] provide an iterative processing of updates according to animation aspects in a plurality of iterations), data of the project and metadata generated by said terminals (Yerli- ¶0010, the animator may modify the structure or appearance of individual animation objects [data of the project], for example, by changing individual vertices or affecting respective control structures, and may define respective variations in time [metadata] for the individual changes).

Regarding claim 19, Yerli in view of Siddique, discloses the method implemented by computer according to claim 13, and further discloses said steps of producing and disseminating the animation content (see Claim 13 rejection for detailed analysis), comprise a step of displaying in real time said animation content on an augmented reality device, such as a smartphone or a tablet, connected to said server (Yerli- ¶0029, a computing device or a dedicated hardware device, such as a computer, a laptop, a mobile device, or even a smart phone, which may execute a respective DCC application for contributing to an animation project; Siddique- ¶0101, the programmable computer may be a mainframe computer, server, personal computer, laptop, personal data assistant, or cellular telephone; ¶0378, System 10000 also supports apps containing 360 content, 3D content, virtual reality and augmented reality). 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Yerli to incorporate the teachings of Siddique, and apply system with apps containing augmented reality into Yerli’s method for producing and disseminating the animation content, comprise a step of displaying in real time said animation content on an augmented reality device, such as a smartphone or a tablet, connected to said server.
The same motivation that was utilized in the rejection of claim 13 applies equally to this claim.

Regarding claim 20, Yerli in view of Siddique, discloses a server device (Yerli- Figs. 2, 4 and ¶0050, An engine or processing stack 406 may be executed on a host device or server, such as the host device 202) comprising a network interface (Yerli- Fig. 4 and ¶0050, continuous links 404 as network interface), a storage memory and a processor for implementing at least the steps of managing and/or the steps of disseminating and distributing the animation content (Yerli- ¶0023-0024, Individual processing of the method according to embodiments of the present disclosure may be performed by a processor or a dedicated processor, such as dedicated hardware. Furthermore, respective processing steps may correspond to instructions, which may be stored in memory and the processor or dedicated processor may be configured according to the stored instructions […] an animation apparatus comprising a processor is provided, wherein the processor is configured to perform a method for collaborative animation) of the method according to claim 13.

Regarding claim 21, Yerli in view of Siddique, discloses an augmented reality assembly, comprising a server device comprising a network interface, a storage memory and a processor for implementing at least the steps of managing and/or the steps of disseminating and distributing the animation content (Yerli- ¶0023-0024, Individual processing of the method according to embodiments of the present disclosure may be performed by a processor or a dedicated processor, such as dedicated hardware. Furthermore, respective processing steps may correspond to instructions, which may be stored in memory and the processor or dedicated processor may be configured according to the stored instructions […] an animation apparatus comprising a processor is provided, wherein the processor is configured to perform a method for collaborative animation; Siddique- ¶0101, at least one processor, a data storage system (including volatile and non-volatile memory and/or storage elements) […] the programmable computer may be a mainframe computer, server, personal computer, laptop, personal data assistant, or cellular telephone; 
Fig. 3 and ¶0105, The portal server 20 has resident upon it or has associated with it a server application 22; ¶0378, System 10000 also supports apps containing 360 content, 3D content, virtual reality and augmented reality; Fig. 51A shows Server Application 22 and ¶0286, FIG. 51A shows devices, systems and networks that system 10 can be connected to, in exemplary embodiment. System 10 is connected to the Public Switched Telephone Network (PSTN), to cellular networks such as the Global System for Mobile Communications (GSM) and/or CDMA networks, WiFi networks) and an augmented reality device, such as a smartphone or a tablet, said server device (Yerli- ¶0029, a computing device or a dedicated hardware device, such as a computer, a laptop, a mobile device, or even a smart phone, which may execute a respective DCC application for contributing to an animation project; Siddique- ¶0101, the programmable computer may be a mainframe computer, server, personal computer, laptop, personal data assistant, or cellular telephone; ¶0106, The computing device 14 is any computer type device, and may include a personal computer, laptop computer, handheld computer, phone, wearable computer, server type computer and any other such computing devices; ¶0378, System 10000 also supports apps containing 360 content, 3D content, virtual reality and augmented reality) implementing the steps of producing and disseminating the animation content of the method according to claim 19 (see Claim 19 rejection for detailed analysis).

Regarding claim 22, Yerli in view of Siddique, discloses a computer terminal for controlling a human-machine interface (Yerli- ¶0010, on a client device, the respective animator may change animation data for one or more animation objects according to the animation aspect of the client device […] the animator may modify the structure or appearance of individual animation objects, for example, by changing individual vertices or affecting respective control structures, and may define respective variations in time for the individual changes; Siddique- ¶0110, The display 34 allows the user to interact with the system 10 with a monitor-type/projection-type/multi-touch display/tablet device […] The input devices 38 may include, but are not limited to, any combinations of keyboards, a pointing device such as a mouse, or other devices such as microphones and multi-touch devices) adapted to execute and/or perform at least the production steps of the method according claim 13 (see Claim 13 rejection for detailed analysis) and comprising a server device (Yerli- Figs. 2, 4 and ¶0050, An engine or processing stack 406 may be executed on a host device or server, such as the host device 202) comprising a network interface (Yerli- Fig. 4 and ¶0050, continuous links 404 as network interface), a storage memory and a processor for implementing at least the steps of managing and/or the steps of disseminating and distributing the animation content (Yerli- ¶0023-0024, Individual processing of the method according to embodiments of the present disclosure may be performed by a processor or a dedicated processor, such as dedicated hardware. Furthermore, respective processing steps may correspond to instructions, which may be stored in memory and the processor or dedicated processor may be configured according to the stored instructions […] an animation apparatus comprising a processor is provided, wherein the processor is configured to perform a method for collaborative animation).

Regarding claim 23, Yerli in view of Siddique, discloses a computer system (Yerli- ¶0029, a computing device or a dedicated hardware device, such as a computer, a laptop […] which may execute a respective DCC application for contributing to an animation project.) comprising a server device (Yerli- Figs. 2, 4 and ¶0050, An engine or processing stack 406 may be executed on a host device or server, such as the host device 202) according to claim 20 (see Claim 20 rejection for detailed analysis) and one or more computer terminals (Yerli- Figs. 2-3 and ¶0045, A plurality of clients 302, which may correspond to the client devices 204 a-n in FIG. 2, may provide updates related to individual animation aspects) for controlling a human-machine interface adapted to execute and/or perform at least the production steps (Yerli- ¶0010, on a client device, the respective animator may change animation data for one or more animation objects according to the animation aspect of the client device […] the animator may modify the structure or appearance of individual animation objects, for example, by changing individual vertices or affecting respective control structures, and may define respective variations in time for the individual changes; Siddique- ¶0110, The display 34 allows the user to interact with the system 10 with a monitor-type/projection-type/multi-touch display/tablet device […] The input devices 38 may include, but are not limited to, any combinations of keyboards, a pointing device such as a mouse, or other devices such as microphones and multi-touch devices).

Regarding claim 24, Yerli in view of Siddique, discloses a storage medium readable by a computer having recorded thereon instructions that control a server device and/or a computer terminal (Yerli- ¶0022, a non-transitory computer-readable medium having instructions stored thereon is provided, wherein said instructions, in response to their execution by a computing device, cause said computing device to automatically perform a method for collaborative animation […] the instructions may cause said computing device to automatically perform a method including maintaining a model of an animated scene; Siddique- ¶0102, a computer-readable storage medium, configured with a computer program, where the storage medium so configured causes a computer to operate in a specific and predefined manner to perform the functions […] a computer program product comprising a computer-readable medium that bears computer-usable instructions for one or more processors) for executing a method according to claim 13.


8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yerli in view of Siddique, further in view of Novak et al., (“Novak”) [US-2014/0304525-A1]
Regarding claim 15, Yerli in view of Siddique, discloses the method implemented by computer according to claim 14, and further discloses the method comprising for said steps of updating and of synchronizing the project between the central server and said terminals a plurality of data synchronization modules (Yerli- ¶0017-0020, the indications of the updated model are distributed to continuously synchronize the animated scene on the client devices […] the real-time link is a dedicated connection to the respective client device configured to transmit the updates and the indications of the updated model […] provide an iterative processing of updates according to animation aspects in a plurality of iterations […] the client devices may communicate, via the real-time links, with the host device, which may execute a respective host application and the engine to maintain and update the model of the animated scene centrally; ¶0050, An engine or processing stack 406 may be executed on a host device or server, such as the host device 202 of FIG. 2, wherein the processing stack 406 may process the updates according to individual animation aspects of the animation project), said plurality of modules comprising:
- a real-time update module  said real-time update module being adapted to determine if the data of the project imported must be recorded by said terminals and the server (Yerli- ¶0019, the processing stack may be implemented using dedicated modules or program code [a real-time update module] for the engine to provide an iterative processing of updates according to animation aspects in a plurality of iterations; ¶0037-0038, In subsequent item 108, updates 110 from the plurality of client devices may be continuously received. Each update 110 may be associated with an animation aspect […] The engine may be started 112 independently of any further processing of the method in items 104 to 108 […] The processing stack of the engine may retrieve the updates 110 in step 114 according to individual animation aspects and may update the model based on the retrieved updates 110 in a plurality of iterations in item 116, wherein each iteration may use updates 110 associated with one animation aspect; Siddique- ¶0142, User data may be imported from other sources such as social-networking sites or the virtual operating system; ¶0255, the user may want to save a project file tagged as ‘Project X requirements’);
- a real-time optimization module capable of detecting changes in transient state of the data of the project (Yerli- ¶0003, collaboration between several animators may be achieved by an exchange of intermediate animation results [transient state]; ¶0019, An engine may be implemented in hardware or software or a combination of hardware and software [real-time optimization module], such as using dedicated processors configured to execute the engine; ¶0008, the animated scene and the plurality of animation objects may comprise data reflecting changes of the animated scene or animation objects over time; Siddique- ¶0148, displaying the model at the intermediately steps along with the parameters), and being adapted to compress said list of the creation history of projects so as to reduce the amount of data transferred and stored by said terminals and the server (Yerli- ¶0011, The processing stack may maintain a list of animation aspects and all received updates within the predetermined period of time may be sorted [compress said list of the creation history of projects] according to the animation aspects in the list; Siddique- ¶0188, To reduce the computational load on the portal server, the computationally intensive rendering aspects have been pushed to the client side […] this computational efficiency can be achieved through the use of a local stand-alone application or a browser plug-in, or run within a browser, or a local application that interacts with the browser and portal server 20);
- a real-time control module  to control the integrity of the data transmitted between said terminals and the server (Yerli- ¶0018, the real-time link [a real-time control module] is a dedicated connection to the respective client device configured to transmit the updates and the indications of the updated model. The real-time link may be a network connection using a standard communication protocol, which may be continuously checked for sufficient performance and speed, such as using a real-time transport protocol or other approaches),
- a real-time learning module, capable of analyzing the data of the creation history of projects, and of defining an order of priority, according to which said server transmits and updates, the data to said terminals (Yerli-  ¶0010, The animator may confirm the changes and the local DCC application [real-time learning module] may analyze the changes and provide respective update information; ¶0024, update the model with a processing stack based on the received updates in a plurality of iterations, each iteration using updates associated with one animation aspect; ¶0016, The selected indications may be provided to the client device with a higher priority […] Any further indications may be subsequently provided to the client device with a lower priority [an order of priority]; Siddique- ¶0148, The constructed model and the user changes are passed on to a learning module 132, the output of which is used to update the prior knowledge in order to improve the model construction method 110); 
- a real-time versioning module, capable of preserving the creation history of projects in the form of a series of total state backups of the project and of intermediate revisions relative to these states (Yerli- ¶0011-0012, The receiving of updates may be performed continuously and may be subdivided into predetermined periods of time, such as time slices of the same length […] The processing stack may maintain a list of animation aspects and all received updates within the predetermined period of time [a series of total state backups of the project] may be sorted according to the animation aspects in the list […] updating the model further includes determining the animation aspect of a current iteration and selecting updates [revisions] associated with the animation aspect. Each iteration of the processing stack may correspond to a level of the processing stack and may handle a single animation aspect only. For example, the processing stack may handle N animation aspects, which may be sequentially processed in iterations 0, . . . , N−1, respectively [intermediate revisions]; ¶0018-0020, the real-time link is a dedicated connection to the respective client device configured to transmit the updates and the indications of the updated model […] provide an iterative processing of updates according to animation aspects in a plurality of iterations; Siddique- ¶0269, The file management layer handles conflict analysis, file synchronization, tagging, indexing, searching, version control, backups);
said frequency of the backups of the total states depending on learning data of said real-time learning module (Siddique- ¶0140, A user's history information may include, but is not limited to, the frequency of their use of the system);
- a real-time marking module capable of authorizing a user of a terminal to mark by at least one tag a key step of the development of the project (Siddique- ¶0207, They can mark items with user tags that can be shared between members of the shopping trip; ¶0255, the user may want to save a project file tagged as ‘Project X requirements’; ¶0296, The tour instructions/information can be integrated with whiteboard features so that landmarks can be highlighted with markings, labels etc., as the user is touring the site), said marking module making it possible to restore said project to the state thereof at the moment of marking (Siddique- ¶0207, They can mark items with user tags that can be shared between members of the shopping trip; ¶0255, the user may want to save a project file tagged as ‘Project X requirements’; ¶0309, These sessions may be saved or loaded or continued or restored).
The prior art does not explicitly disclose a cryptographic encoding function generating a hash key depending on said data of the project; using said hash key so as to control the integrity of the data transmitted between said terminals and the server. 
However, Novak discloses
a cryptographic encoding function generating a hash key (Novak- ¶0021, the anonymous name is a cryptographic hash of the BLOB's contents that may be referred to as the “anonymous (content) key”, and the unique name may be an encoded user-supplied key that may be referred to herein as the “User-Supplied Key”; ¶0031, the unique digest may be a cryptographic hash (Crypto hash 104) of the BLOB with the encoded User-Supplied Key);
using said hash key so as to control the integrity of the data transmitted (Novak- ¶0169, The device may verify the KEY value with one of these methods and return the checksum as a verification that the KEY was received correctly. Note, under the Put command, that the device returns both a KEY checksum and a BLOB cryptographic hash to verify that the device has correctly receive the transmitted data); 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Yerli/Siddique to incorporate the teachings of Novak, and apply cryptographic hash into Yerli/Siddique’s method to implement a cryptographic encoding function generating a hash key depending on said data of the project, said real-time update module being adapted to determine if the data of the project imported must be recorded by said terminals and the server; and to control the integrity of the data transmitted between said terminals and the server.
Doing so would maximize the contiguous storage of the blocks reduces the latency in retrieving the data.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2009/0300515-A1 to Min et al., Web server for supporting collaborative animation production service and method thereof teaches a web server for supporting a collaborative animation production service. The web server includes a user interface (UI) unit to provide a UI to receive direction data for each scene required for animation production in parallel to users connected to the web server, and a generating unit to combine the direction data input to the UI for each scene and generate an animation corresponding to the combined direction data. A plurality of users thereby collaborate to produce an animation in real time, making it possible to shorten the production time of the animation and produce a high quality animation (Abstract).
US-2017/0286096-A1 to Mathur et al., Method of consolidating, synchronizing, and streaming production content for distributed editing of media compositions teaches a synchronized media project, synchronization SDK, and synchronization service enable multiple users to produce a media composition collaboratively. A media project includes composition assets that reference media assets (Abstract).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619